Title: Acct. of the Weather in May [1773]
From: Washington, George
To: 




May 1st. Cool, & clear, Wind being pretty fresh all day from the No. West.
 


2. Wind So. West, & West, & Cool especially in the Evening.
 


3. Wind much in the same place & very cool in the Morning.
 


4. Wind Easterly all day with some appearances of Rain very little of which fell altho it thunderd more or less all the Afternoon.
 


5. Wind at No. West, and Cool, till the Afternoon when it grew warm again.
 


6. Calm & warm all day. Very Smoaky as it hath been for a Month pass’d.
 


7. Warm and clear (except smoak). Wind pretty fresh from the Eastward.
 



8. Wind Easterly in the Morning and pretty fresh—also Cool. Afternoon Calm—clear & Warm.
 


9. Warm, & Clear, all day. Calm in the forenoon. Wind fresh from the So. East afterwards.
 


10th. Clear and Warm all the day. Wind at So. East.
 


11. Clear & Warm again. Wind continuing in the same place.
 


12. It began about 9 or 10 Oclock to Rain from the Southward & contd. more or less so all day.
 


13. Now & then Raining. Wind from the same Quarter & fresh.
 


14. Cloudy & somewhat Cool wind Shifting more Westerly.
 


15. Windy & Cloudy all day being also Cool.
 


16. Little or no Wind, & that being Southerly it grew warm again.
 


17. Again warm Wind Southerly & clear. In the Afternoon Thunder Lightning & Rain.
 


18. Clear & pleasant being at the same time a little warm.
 


19. Clear and pleasant the Wind Westerly.
 


20. Still clear & midling Cool wind fresh from the west.
 


21. A little Rain in the Morning but clear & pleasant afterwards.
 


22. Raining in the forenoon but clear afterwards then Raing. in the Night.
 


23. Cloudy in the forenoon but clear & warm afterwards with but little Wind.
 


24. Clear & tolerably with but little wind.
 


25. Clear in the forenoon, cloudy afterwards & Cool. Wind Easterly.
 



26. Misting till about 9 or 10 oclock then clear and warm there being but little Wind and that Southerly.
 


27. Cool Wind Westerly and Weather clear.
 


28. Much such a day as yesterday—in all respects.
 


29. Clear and pleasant being rather Cool wind still Westerly especially towards the Evening.
 


30. Very warm—there being but little Wind.
 


31st. Very warm notwithstanding the Wind blew tolerably fresh from the Southward.
